Title: To George Washington from William Heath, 28 January 1781
From: Heath, William
To: Washington, George


                        
                            Dear General,
                            Westpoint, Jany 28th 1781.
                        
                        Enclosed I have the honor of presenting your Excellency the particulars of the Success of the late Enterprise
                            against the Enemy at Morrissania. The address and gallantry of the Officers, the fortitude and patience of the Soldiery
                            exhibited on the occasion, will, I hope, meet with your Excellency’s approbation. I have the honor to be With the greatest
                            Respect, Your Excellency’s Most obedient servant
                        
                            W. Heath

                        
                     Enclosure
                                                
                            
                                Sir—
                                Crompond Jany 25th 1781
                            
                            I embrace this first moment of Leisure to communicate to you, the Proceedings of the Detachment under my
                                Command in the Enterprize against Morrissania, the Night and Morning of the 22d instant. Major General Heath having
                                reinforced the Troops stationed on the Lines with five additional Companies; on the morning of the 20th I marched from
                                this Place to North Castle under Pretence of making a large Forage near the Enimies Lines, all the Teams in this Part
                                of the Country having been previously collected for the Purpose. The same Evening I was joined by a small Company of
                                New York Levies, commanded by Lieutt Morris, who had been for a considerable Time stationed on the Lines and had acted
                                in Conjunction with the Troops under my Command. Capt. Honeywell likewise with about eighty mounted Voluntiers joined
                                the Detachment and were posted on the different Roads in my Front, and on my Flanks, to prevent either Inhabitants or
                                Deserters giving Intelligence to the Enimy of our Movements.
                            As I imagined the following Disposition was best calculated to carry my Orders into Execution, it was
                                consiquently the next Morning communicated to the Officers.
                            Major Maxwell with two Companies, commanded by Capts. Dix & J. Williams was directed to take a
                                Position near the Redoubt No. 8, which by the best Intelligence was guarded by an hundred Regulars, to prevent a Sally
                                on the Troops designed to act against Morrissania, capture any of the Enimy, who should attempt to fly there for
                                Security, and distroy a Pontoon Bridge of Communication constructed over Harlem Creek, which was covered by the Cannon
                                in the Redoubt.
                            Capt. White with his own Company and a small Party of Militia, was to advance to Delanceys Bridge,
                                surprize if possible a Subalterns Guard posted at that Place, and after leaving a sufficient Force to secure the Pass
                                for the Troops on the west side of the Brunks Bronx, then to act against the Enimy at West Farms.
                            Capt. Prichard with his Company and Lieut. Mosiers Levies had directions to proceed to Frogs Neck with a
                                View of surprising the Enimy stationed in that Quarter. 
                            Capts. Dennet and Benton with their Companies were to be posted at Williams Bridge to observe the Motions
                                of the Enimy on the Road leading from Kings Bridge, repulse them if they attempted to cross and at Sunrise take up
                                the Bridge retire to East Chester, and join the Troops posted at that place, to cover the Retreat of the operating
                                Force.
                            Three Companies under the command of Capts. Fox, S. Williams and Dorance, with the principal Part of the
                                Volunteer Horsemen, were to proceed to Morrissania, distroy the Enimies Hutts, and act as circumstances might require.
                                Proper Guides were appointed to the different Detachments and a Number of Horsemen to keep up a line of Intelligence.
                                Particular Places were likewise pointed out for the different Commands to brake off from the Column, and the Time of
                                Attack was fixed at half past three OClock in the Night. After executing the different Orders at the different Posts,
                                all the Detachments on the West Side of the Bruinks, had Orders to retire to Delanceys Bridge precisely at day light,
                                for the purposed of gaining East Chester early in the Morning. 
                            The Disposition having been thus settled, the Morning of the 21st the Troops were put in Motion, in one
                                Column and proceeded down the Road leading by Youngs, from thence thro’ Mile Square, untill their Arrival nearly
                                opposite Kings bridge when it was thought adviseable to take the Feilds, to avoid the Enimies Patroles, on the
                                different Roads. On my arrival near the Principal Part of the Hutts at Morrissania, all the Detachments having been
                                made agreeable to Orders, the Troops met with an unexpected Obstruction which I was apprehensive would have defeated
                                my Plan.
                            A small Creek, (over which, by my Intelligence was a Bridge), had been swelled by the very heavy Rain the
                                Night and Morning of the 21st to such a Height and filled with broken Ice, as rendered the Passage excessively
                                difficult. Determined however to make the attempt, the Infantry were ordered to mount behind the Horsemen, and in the
                                Course of about fifteen Minutes, about seventy were conveyed over, which, with the Horse, was thought a sufficient
                                Force to effect the Business in that Quarter; and as not only this Detachment, but Major Maxwells Command were obliged
                                to return the same Way, to gain Delanceys Bridge, it was thought an Object of the utmost Consiquence that this Pass
                                should be secured; the Remainder of the Troops was ordered to take a Position for the Purpose. The Noise unavoidably
                                occasioned in passing this Creek was heard by the Enimy on the other side, who immediately fired an Alarmm—which
                                prevented the Surprise being as compleat as was designed. The Infantry and Horse were ordered to advance, and after
                                capturing a Number of the Enimy, all the Hutts in that Quarter were distroyed. 
                            After this Service was performed, that Detachment returned and, being joined by Major Maxwell, who had
                                distroyed the Bridge over Harlem Creek, and indeed executed every Part of his Orders, I proceeded with all the Troops
                                then joined to Delanceys Bridge, where Capt. White had forced the Guard and was in Possession of the Pass over which
                                the Troops retired with little or no Loss, altho’ the Enemy had collected in considerable Force, and were attempting
                                to regain it.
                            On our Arrival at West Chester, Capt. Prichard who had made the attempt on Frogs Neck, joined the Main
                                Body. As he was passing over the Causeway, the Guard posted for its defence fired on him, which gave the alarm and
                                prevented his Success being as compleat as was expected—He however charged on the Guard, wounded one and captured
                                Six—On his Way to Capt. Simons Quarters, he fell in with a Patrole, one of which was killed and two made Prisoners. On
                                his Arrival every Man had left the House, and concealed themselves in the Woods. After securing the Neck, and
                                capturing a number of Prisoners, he returned, and in repassing the Causeway Ensn Thomson was unfortunately killed. The
                                Objects of the Enterprize having been thus compleated, it became necessary to make my Retreat to East Chester, as fast
                                as the very great Fatigue of the Troops would admit. For this Purpose a Disposition was made, and the Prisoners which
                                consisted of about sixty with the Cattle & Horses were ordered between the front Guard & Main Body.
                            As soon as the Line of March commenced, the Enimy appeared on my Flanks and Rear, and began a scattering
                                Fire. Dispositions were immediately made, by reinforcing the Rear & flank Guards, to secure the Column and
                                anoy the Enimy as much as possible after so long and severe a March. The Enimy being continually reinforced and their
                                Fire incessantly increasing, rendered it necessary for the Troops to move exceedingly slow; and for the rear &
                                flank Guards to be increased, and ordered to Positions best calculated for the above Purposes.
                            On my Arrival near East Chester, I was happy to find that such a Disposition was made of the Troops under
                                your Command, and Measures were so judiciously adopted as effectually secured my Retreat, and gave me an Opportunity of
                                placing myself under your immediate Direction. What Numbers of the Enimy fell either in the Night Attack or on the
                                Retreat, I am unable to ascertain with Precision, It must however have been very considerable. Fifty two of Colo.
                                Delanceys Corps were made Prisoners, between thirty and forty large Hutts built for their Quarters, distroyed, and a
                                Quantity of Forage. A large Number of Horses and Cattle were likewise drove off. Inclosed is a Return of the killed
                                and wounded, among which is Ensn Thomson of the 6th Masstts Regt Killed, and Capt. Donance of 5th Connecticut Regt
                                wounded. The Loss of Ensn Thomson is much to be regretted, being an active and enterprising Officer.
                            Much Credit is due to Major Maxwell for the exactness with which he executed his particular Orders, and
                                for his general good Conduct, during the whole Expedition. Indeed I would do Injustice to my own Feelings and be
                                wanting in Gratitude to the Officers of the Detachment should I forbear to mention their Conduct in the fullest Terms
                                of Approbation. The Patience and Fortitude of the Soldiers in the Execution of so severe a Service, and their
                                Order and Fortitude when attacked by the Enimy, place their Conduct in a most honorable Point of View. The Conduct of
                                Capt. Honeywell and the Refugees under his Command deserve particular Commendation. I have the Honor to be with the
                                highest Respect your Most Obedt Servt
                            
                                Wm Hull Lt Colo.
                                3d Masstts Regt
                            
                        
                        
                     Enclosure
                                                
                            
                                dear General
                                Camp in the Highlands 25th Jany 1781
                            
                            In Obediance to your Order I marchd on the 19th Inst. from the Highlands with the Battalions under my
                                Command to destroy the Hutts in Morisania which coverd the Theives assembled there under the Direction of Col. De
                                Lancey. and on the 21st I arrived in King’s Street, and Lt Col. Hull with One Battalion at Whiteplains nearly at the
                                same Time. in the Evening of the 21st Lt Colonel Hull took up his march from Whiteplains, and having arrivd near
                                Kingsbridge, detachd Cpts. Dennet & Benton with their Companies to Williams’s Bridge, to prevent any
                                Communication with the Enemy on that Road, Cpt. White to De Lancey’s Bridge, to occupy that pass and preserve a
                                Communication with the Troops posted at East Chester, to cover his Operations, and to act against the Enemy at West
                                Farms and Capt. Pritchard with his Compy, and a small Body of Militia under Lt Mosier to possess himself of Frogs Neck
                                and with the remainging Troops marchd towards Morisania, leaving a sufficient Number of Troops under the Command of
                                Major Maxwell, Cpts. Dix & J. Williams, to watch the Enemy at their Redoubt No. 8 and to destroy a pontoon
                                Bridge over Harlem River constructed under command of that Redoubt to keep up an easy Communication with the Troops at
                                fort Washington.
                            The Hutts (destroying which was the principal Object in View) were about two Miles below the Redoubt,
                                towards the point of Morisania, and in the March Col. Hull was unexpectedly obstructed by the Destruction of a Bridge
                                over a Creek, within a small Distance of the Hutts, and which by the heavy Rain the preceding Day had been renderd
                                deep & very difficult in passing: but Capt. Honniwell having on this Occasion collected about Seventy
                                Horsemen, the Infantry under Cpts. Fox, & Williams & Dorrance were pasd over the Creek by the
                                Horsemen, but so much Time being necessarily taken up in this Matter, they were discoverd before they had all pas’d;
                                and Most of the Enemy fled. the Troops immediately fird all the Hutts in that Quarter and kild and took all the Men who
                                had not previously escaped, and in their return forded the Creek (the Horsemen being not collected at that Time).
                            In the mean Time Major Maxwell succeeded in Destroying the Bridge and executed every other part of the
                                Duty assigned him, with faithfulness and good Conduct; the several Detachments to Williams’s & De Lancy’s
                                Bridge & on Frogs Neck, succeeded according to my Expectations; and Col. Hull & Major Maxwell arrivd
                                at De Lancy’s Bridge in Season to disperse the Enemy, who had collected to seize that pass, and having joined the
                                Detachment under Cpt. White at the Bridge, and that under Cpt. Pritchard at West Chester retired with his Prisoners,
                                Cattle, Horses, &c. on the Road toward East Chester. The Troops under my immediate Command having arrivd at
                                the Village of East Chester about half an hour after Six in the Morning, I immediately sent Parties of Observation on
                                the different Roads leading to that Place and detachd some Horsemen on the Road to West Chester & Williams’s
                                Bridge for Inteligence from Collo. Hull and soon found he was retiring on the Road from West Chester, and that the
                                Enemy had collected & were harasing him in his march on his Flank, and in his Rear, on which I detachd Col.
                                Hazen with One Hundred Men, with Orders to Col. Hull to retire in the Rear of Col. Hazen’s Command and gain the
                                Village of East Chester with as much Expedition as the very fatigud State of his Men would admit; Col. Hazen having
                                posted his Men in an advantageous & conceald place, Col. Hull retird according to his Direction & the
                                Enemy advancd without discovering Col. Hazen until they received a well directed fire—which immediately scatterd
                                & dispersd them—At this Instant the British Troops appeard in force on the Road from Williams’s within a mile
                                of East Chester this obliged me to advance Col. Sherman with his Battalion & part of Col. Scammel’s on that
                                Road. the remaining Troops with Col. Scammel were held in Reserve; and I directed Col. Hazen & Lt Col. Hull to
                                retire to East Chester that our Force might there be united if the british Troops should advance (they being at much
                                less Distance from that place than Col. Hazen & Lt Col. Hull’s Detachments were). But on Col. Sherman’s taking
                                post on the Hill west of the Village the british Troops halted & did not again advance—Col. Hazen retiring
                                according to order drew the Enemy on Near to East Chester when Cpt. Kemper opend his field peice upon them &
                                some of Col. Scammels Hunters gave them so well directed Fires as immediately to disperse them some were seen to fall
                                & the rest retreated in great Disorder toward West Chester. having obtaind the objects I had in Command,
                                agreable to your Direction I returnd by the Road through New Rochel.
                            In the Course of these Transactions the Enemy sufferd very considerably near thirty being kild at the
                                Hutts and the several Guards which were attackd in the Night; and many were seen to fall in the various actions in the
                                Morning of the 22d but as my Orders were to hazard nothing after the Object of the Enterprize was accomplishd, tis
                                impossible to give their Loss with Certainty—All the Hutts and a considerable Quantity of Forage were burnt; the
                                pontoons Bridge destroy’d, about One Hundred & Twenty Cattle & Horses driven up from Morisania and
                                fifty four of Delancy’s Corps made Prisoners.
                            In Justice to Lt Col. Hull and his Officers I ought to say that much of the Success of this Enterprize
                                is owing to the judicious Arrangments made by him and the fortitude and Address with which they were executed by them;
                                and in the State of excessive Fatigue of his Men, the retiring through West Chester in good Order & bringing
                                off his Prisoners near two Miles under the Enemy’s Fire until he was supported by Col. Hazen does him great Honor.
                                Cpt. Honniwell who on this Occasion had collected about Seventy Horsemen was particularly Serviceable and I feel
                                myself under great Obligations to Colos. Hazen Scammel & Sherman for the great Assistance I receivd from them
                                in making the necessary Arrangments and the Cheerfulness with which they and the Troops under their Command executed
                                the several parts of Duty assigned them.
                            The Destruction of the Hutts in a place the Enemy considerd as perfectly Secure (from the Protection of
                                a Redoubt & the Distance being much greater to the only possible Way of Retreat than the Enemy’s march to
                                possess the same Pass) I hope will give some Releif to our Frontiers who have suffered much from the Incursions of
                                these Banditti and shall be happy if the Manner in which it was executed should meet your Approbation Col. Hull’s
                                Report & the Return of Kild wounded & missing are inclos’d. I have the Honor to be Dear General Yr
                                Obedt Servt
                            
                                Sam H. Parsons
                            
                        
                        
                    